STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

2004 LONG-TERM INCENTIVE COMPENSATION PLAN

As Amended and Restated in December 2008

1

TABLE OF CONTENTS

      ARTICLE 1 - GENERAL PROVISIONS

1.1
1.2
1.3
1.4
  Establishment of Plan
Purpose of Plan
Types of Awards
Effective Date

      ARTICLE 2 - DEFINITIONS
ARTICLE 3 - ADMINISTRATION

3.1
3.2
3.3
3.4
3.5
3.6
  General
Authority of the Committee.
Rules for Foreign Jurisdictions
Delegation of Authority
Award Agreements
Indemnification

      ARTICLE 4 - SHARES SUBJECT TO THE PLAN

4.1
4.2
4.3
  Number of Shares
Individual Limits
Adjustment of Shares

      ARTICLE 5 - STOCK OPTIONS

5.1
5.2
5.3
5.4
5.5
5.6
5.7
5.8
5.9
5.10
  Grant of Options
Agreement
Option Price
Duration of Options
Exercise of Options
Payment
Nontransferability of Options.
Reload Options
Purchased Options
Special Rules for ISOs

      ARTICLE 6 - STOCK APPRECIATION RIGHTS

6.1
6.2
6.3
6.4
  Grant of SARs
Tandem SARs
Payment
Exercise of SARs

      ARTICLE 7 - RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1
7.2
7.3
7.4
7.5
7.6
  Grant of Restricted Stock/ Unit
Restricted Stock/ Unit Agreement.
Nontransferability
Certificates
Dividends and Other Distributions
Short-Term Deferral

      ARTICLE 8 - PERFORMANCE SHARES AND UNITS

8.1
8.2
8.3
8.4
8.5
  Grant of Performance Shares/ Units
Value of Performance Shares/ Units
Earning of Performance Shares/ Units
Form and Timing of Payment of Performance Shares/ Units
Nontransferability

      ARTICLE 9 - PERFORMANCE MEASURES
ARTICLE 10 - AWARDS TO DIRECTORS

10.1
10.2
  Stock Options
Stock Awards

      ARTICLE 11 - BENEFICIARY DESIGNATION
ARTICLE 12 - DEFERRALS
ARTICLE 13 - WITHHOLDING

13.1
13.2
  Tax Withholding
Share Withholding

      ARTICLE 14 - AMENDMENT AND TERMINATION

14.1
14.2
14.3
14.4
14.5
  Amendment of Plan
Amendment of Award Agreement
Termination of Plan
Cancellation of Awards
Assumption or Cancellation of Awards

      ARTICLE 15 - MISCELLANEOUS PROVISIONS

15.1
15.2
15.3
15.4
15.5
15.6
15.7
15.8
15.9
  Restrictions on Shares
Rights of a Stockholder
No Implied Rights
Compliance with Laws
Compliance with Code Section 409A
Deferrals for Code Section 162(m)
Successors
Tax Elections
Legal Construction.

2

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

2004 LONG-TERM INCENTIVE COMPENSATION PLAN

As Amended and Restated in December 2008

ARTICLE 1 — GENERAL PROVISIONS

1.1 Establishment of Plan. Starwood Hotels & Resorts Worldwide, Inc., a Maryland
corporation (the “Company”), hereby establishes an incentive compensation plan
to be known as the “Starwood Hotels & Resorts Worldwide, Inc. 2004 Long-Term
Incentive Compensation Plan” (the “Plan”), as set forth in this document.

1.2 Purpose of Plan. The objectives of the Plan are to (i) attract and retain
employees, directors, consultants, advisors and other persons who perform
services for the Company by providing compensation opportunities that are
competitive with other companies; (ii) provide incentives to those individuals
who contribute significantly to the long-term performance and growth of the
Company and its affiliates; and (iii) align the long-term financial interests of
employees’ and other Eligible Participants with those of the Company’s
stockholders.

1.3 Types of Awards. Awards under the Plan may be made to Eligible Participants
in the form of (i) Incentive Stock Options, (ii) Nonqualified Stock Options,
(iii) Stock Appreciation Rights, (iv) Stock Awards, (v) Restricted Stock,
(vi) Restricted Stock Units, (vii) Performance Shares, (viii) Performance Units
or any combination of these.

1.4 Effective Date. The Plan was originally effective upon approval by the
Company’s stockholders (the “Effective Date”) in 2004 and has been amended from
time to time thereafter. This amendment and restatement of the Plan is generally
effective as of January 1, 2005, in order to ensure compliance with Code section
409A in the case of 409A Awards.

ARTICLE 2 — DEFINITIONS

Except where the context otherwise indicates, the following definitions apply:

2.1 “Act” means the Securities Exchange Act of 1934, as now in effect or as
hereafter amended. All citations to sections of the Act or rules thereunder are
to such sections or rules as they may from time to time be amended or
renumbered.

2.2 “Agreement” means the written agreement evidencing an Award granted to the
Participant under the Plan.

2.3 “Award” means an award granted to a Participant under the Plan that is an
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, Stock
Award, Performance Share, Performance Unit or combination of these.”

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” means, unless provided otherwise in the Agreement: any conduct
amounting to fraud, dishonesty, willful misconduct, negligence, significant
activities materially harmful to the reputation of the Company or an Employer,
insubordination or conviction of a felony or a crime involving moral turpitude,
all as determined in the exercise of good faith by the Board of Directors of the
Company.

Without limiting the foregoing, the following shall constitute Cause:
(i) Participant’s breach of this Plan or any agreement between Participant and
the Employer, (ii) negligence in Participant’s attention to the business or
affairs of the Employer or intentionally failing to perform a reasonably
requested directive or assignment or failure to perform his duties with the
Employer substantially in accordance with the Employer’s operating and personnel
policies and procedures generally applicable to all of its employees, (iii) the
misappropriation (or attempted misappropriation) of any of the Employer’s funds
or property. “Cause” under (i), (ii) and (iii) above shall be determined by the
Committee. Notwithstanding the foregoing, if the Participant has entered into an
employment agreement with the Employer that is binding as of the date of
employment termination, and if such employment agreement defines “Cause,” then
the definition of “Cause” in such agreement shall apply to the Participant for
purposes of this Plan.

2.6 “Change in Control” means:

(a) Any Person is or becomes the beneficial owner within the meaning of
Rule 13d-3 promulgated under the Act (but without regard to any time period
specified in Rule 13d-3(d)(1)(i)), of 33 1/3 percent or more of either (i) then
outstanding Shares, including for this purpose shares issuable in respect of
Partnership Units of SLT Realty Limited Partnership and SLC Operating Limited
Partnership (the “Outstanding Shares”) or (ii) the combined voting power of then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Company Voting Securities”); excluding, however,
(1) any acquisition by the Company or (2) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Act, or any other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other then the Board shall not
be deemed a member of the Incumbent Board;

(c) Consummation by the Company of a reorganization, merger, or consolidation or
sale of all or substantially all of the assets of the Company (a “Corporate
Transaction”); excluding, however, a Corporate Transaction pursuant to which
(i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Shares and the Outstanding
Company Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 66 2/3 percent of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Shares and
the Outstanding Company Voting Securities, as the case may be, (ii) no Person
(other than: the Company, any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, the
corporation resulting from such Corporate Transaction, and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly 33 1/3 percent or more of the Outstanding Shares or the Outstanding
Company Voting Securities, as the case may be) will beneficially own, directly
or indirectly, 33 1/3 percent or more of, respectively, the outstanding shares
of common stock of the corporation resulting from such Corporate Transaction or
the combined voting power of the outstanding securities of such corporation
entitled to vote generally in the election of directors and (iii) individuals
who were members of the Incumbent Board will constitute at least a majority of
the members of the board of directors of the corporation resulting from such
Corporate Transaction; or

(d) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

This Section 2.6 is written in light of the fact that each share of common stock
of the Company is currently attached to and trades together with one Class B
share of beneficial interest in Starwood Hotels & Resorts. In the event these
shares no longer trade together as a unit, it is intended that the following
interpretation shall be adopted in applying this Section — whether a Change in
Control has occurred during the period after such shares cease to trade together
as a unit shall be determined without taking into consideration any Class B
shares of beneficial interest in Starwood Hotels & Resorts or any composition of
the Board of Trustees of Starwood Hotels & Resorts.

Notwithstanding anything in this Plan or any Award Agreement to the contrary, to
the extent any provision of this Plan or an Award Agreement would cause a
payment of a 409A Award to be made upon the occurrence of a Change in Control,
then such payment shall not be made unless such Change in Control also
constitutes a “change in ownership”, “change in effective control” or “change in
ownership of a substantial portion of the Company’s asset” within the meaning of
Code section 409A. Any payment that would have been made except for the
application of the preceding sentence shall be made in accordance with the
payment schedule that would have applied in the absence of a Change in Control.

2.7 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. All citations to sections of the Code are to such sections as
they may from time to time be amended or renumbered and shall include all
related regulations.

2.8 “Committee” means the Compensation and Option Committee of the Board or such
other committee consisting of two or more members as may be appointed by the
Board to administer this Plan pursuant to Article 3. If Shares are traded on the
New York Stock Exchange (“NYSE”), all of the members of the Compensation
Committee shall be independent directors within the meaning of the NYSE’s
Corporate Governance Standards. If any member of the Committee does not qualify
as (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under the Act,
and (ii) an “outside director” within the meaning of Code section 162(m), a
subcommittee of the Committee shall be appointed to grant Awards to Named
Executive Officers and to officers who are subject to Section 16 of the Act, and
each member of such subcommittee shall satisfy the requirements of (i) and (ii)
above. References to the Committee in the Plan shall include and, as
appropriate, apply to any such subcommittee.

2.9 “Company” means Starwood Hotels & Resorts Worldwide, Inc., a Maryland
corporation, and its successors and assigns.

2.10 “Director” means any individual who is a member of the Board of Directors
of the Company; provided, however, that any Director who is employed by the
Company or any Employer shall not be considered a Director, but instead shall be
considered an employee for purposes of the Plan.

2.11 “Disability” means, with respect to any Incentive Stock Option, disability
as determined under Code section 22(e)(3), and with respect to any other Award,
(i) with respect to a Participant who is eligible to participate in the
Employer’s program of long-term disability insurance, if any, a condition with
respect to which the Participant is entitled to commence benefits under such
program, and (ii) with respect to any Participant (including a Participant who
is eligible to participate in the Employer’s program of long-term disability
insurance, if any), a disability as determined under procedures established by
the Committee or in any Award.

2.12 “Effective Date” shall have the meaning ascribed to such term in
Section 1.4 hereof.

2.13 “Eligible Participant” means an employee of the Employer (including an
officer) as well as any other natural person, including a Director and a
consultant or advisor who provides bona fide services to the Employer not in
connection with the offer or sale of securities in a capital-raising
transaction, subject to limitations as may be provided by the Code, the Act or
the Committee, as shall be determined by the Committee.

2.14 “Employer” means the Company and any entity during any period that it is a
“parent corporation” or a “subsidiary corporation” with respect to the Company
within the meaning of Code sections 424(e) and 424(f). With respect to all
purposes of the Plan, including but not limited to, the establishment,
amendment, termination, operation and administration of the Plan, the Company
shall be authorized to act on behalf of all other entities included within the
definition of “Employer.”

2.15 “Fair Market Value” means the fair market value of a Share, as determined
in good faith by the Committee; provided, however, that

(a) if the Shares are traded on a national or regional securities exchange or on
The NASDAQ National Market System (“NASDAQ”) on a given date, Fair Market Value
on such date shall be the average of the high and low sales price for a Share on
the securities exchange on such date (or, if no sales of Shares were made on
such exchange on such date, on the next preceding day on which sales were made
on such exchange), all as reported in The Wall Street Journal or such other
source as the Committee deems reliable;

(b) if the Shares are not listed on any securities exchange or traded on NASDAQ,
but nevertheless are publicly traded and reported on NASDAQ without sale prices
for the Shares being customarily quoted, Fair Market Value on such date shall be
the average of the closing bid and asked quotations in such over-the-counter
market as reported by NASDAQ (or, if there are no bid and asked quotations in
the over-the-counter market as reported by NASDAQ on such date, on the next
preceding day on which such bid and asked prices were quoted; and

(c) in the case of an Option or SAR that is intended to be exempt from Code
section 409A, Fair Market Value shall be determined by the Committee in
accordance with the requirements of Code section 409A to the extent required.

For purposes of subsection (a) above, if Shares are traded on more than one
securities exchange then the following exchange shall be referenced to determine
Fair Market Value: (i) the NYSE, or (ii) if shares are not traded on the NYSE,
the NASDAQ, or (iii) if shares are not traded on the NYSE or NASDAQ, the largest
regional exchange on which Shares are traded.

2.16 “409A Award” means each Award that was not both earned and vested as of
December 31, 2004, and all other Awards that were materially modified after
October 3, 2004, determined in each case within the meaning of Code section
409A.

2.17 “Incentive Stock Option” or “ISO” means an Option granted to an Eligible
Participant under Article 5 of the Plan which is intended to meet the
requirements of Code section 422.

2.18 “Insider” shall mean an individual who is, on the relevant date, subject to
the reporting requirements of Section 16(a) of the Act.

2.19 “Named Executive Officer” means a Participant who, as of the date an Award
could be deductible by the Employer, is one of the group of “covered employees”
as defined in the regulations promulgated or other guidance under Code section
162(m).

2.20 “Nonqualified Stock Option” or “NQSO” means an Option granted to an
Eligible Participant under Article 5 of the Plan which is not intended to meet
the requirements of Code section 422.

2.21 “Option” means an Incentive Stock Option or a Nonqualified Stock Option. An
Option shall be designated as either an Incentive Stock Option or a Nonqualified
Stock Option, and in the absence of such designation, shall be treated as a
Nonqualified Stock Option.

2.22 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.23 “Participant” means an Eligible Participant to whom an Award has been
granted.

2.24 “Payment Date” shall have the meaning set forth in Section 5.6 of the Plan.

2.25 “Performance Share” means an Award under Article 8 of the Plan that is
valued by reference to a Share, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, upon achievement of such
performance objectives during the relevant performance period as the Committee
shall establish at the time of such Award or thereafter, but not later than the
time permitted by Code section 162(m) in the case of a Named Executive Officer,
unless the Committee determines not to comply with Code section 162(m).

2.26 “Performance Unit” means an Award under Article 8 of the Plan that has a
value set by the Committee (or that is determined by reference to a valuation
formula specified by the Committee), which value may be paid to the Participant
by delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, upon achievement of such
performance objectives during the relevant performance period as the Committee
shall establish at the time of such Award or thereafter, but not later than the
time permitted by Code section 162(m) in the case of a Named Executive Officer,
unless the Committee determines not to comply with Code section 162(m).

2.27 “Plan” means the Starwood Hotels & Resorts Worldwide, Inc. 2004 Long-Term
Incentive Compensation Plan, As Amended and Restated December 2008, and as
further amended from time to time.

2.28 “Restricted Stock” means an Award of Shares under Article 7 of the Plan,
which Shares are issued with such restriction(s) as the Committee, in its sole
discretion, may impose, including without limitation, any restriction on the
right to retain such Shares, to sell, transfer, pledge or assign such Shares, to
vote such Shares, and/or to receive any cash dividends with respect to such
Shares, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate.

2.29 “Restricted Stock Unit” means an Award under Article 7 of the Plan that is
valued by reference to a Share, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, and that has such
restriction(s) as the Committee, in its sole discretion, may impose, including
without limitation, any restriction on the right to retain such Awards, to sell,
transfer, pledge or assign such Awards, and/or to receive any cash dividend
equivalents with respect to such Awards, which restrictions may lapse separately
or in combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate,

2.30 “Restriction Period” means the period commencing on the date an Award of
Restricted Stock or Restricted Stock Units is granted and ending on such date as
the Committee shall determine (as provided in the Award Agreement).

2.31 “Retirement” means termination of employment other than for Cause after a
Participant has reached the age of 55 years and has completed at least five
years of service (full-time or full-time equivalent), provided that the sum of
the age of Participant plus the number of years of service (full-time or
full-time equivalent) is equal to at least 65.

2.32 “Share” means one share of common stock, par value $.01 per share, of the
Company, as may be adjusted pursuant to the provisions of Section 4.3 of the
Plan.

2.33 “Stock Appreciation Right” or “SAR” means an Award granted under Article 6
which provides for an amount payable in Shares and/or cash, as determined by the
Committee, equal to the excess of the Fair Market Value of a Share on the day
the Stock Appreciation Right is exercised over the specified purchase price.

2.34 “Stock Award” means an Award of Shares, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units granted to a Director pursuant to Article 10 under the Plan.

ARTICLE 3 — ADMINISTRATION

3.1 General. This Plan shall be administered by the Committee. The Committee, in
its discretion, may delegate to one or more of its members such of its powers as
it deems appropriate. Members of the Committee shall be appointed originally,
and as vacancies occur, by the Board, to serve at the pleasure of the Board.

3.2 Authority of the Committee.

(a) The Committee shall have the exclusive right to interpret, construe and
administer the Plan, to select the persons who are eligible to receive an Award,
and to act in all matters pertaining to the granting of an Award and the
contents of the Agreement evidencing the Award, including without limitation,
the determination of the number of Options, Stock Appreciation Rights, Stock
Awards, Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units subject to an Award and the form, terms, conditions and
duration of each Award, and any amendment thereof consistent with the provisions
of the Plan. The Committee may adopt such rules, regulations and procedures of
general application for the administration of this Plan, as it deems
appropriate.

(b) The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Agreement in the manner and to the extent it
shall deem desirable to carry it into effect.

(c) In the event the Company shall assume outstanding employee benefit awards or
the right or obligation to make future such awards in connection with the
acquisition of another corporation or business entity, the Committee may, in its
discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate.

(d) All acts, determinations and decisions of the Committee made or taken
pursuant to grants of authority under the Plan or with respect to any questions
arising in connection with the administration and interpretation of the Plan,
including the severability of any and all of the provisions thereof, shall be
conclusive, final and binding upon all parties, including the Company, its
stockholders, Participants, Eligible Participants and their estates,
beneficiaries and successors.

3.3 Rules for Foreign Jurisdictions. Notwithstanding anything in the Plan to the
contrary, the Committee may, in its sole discretion, amend or vary the terms of
the Plan in order to conform such terms with the requirements of each non-U.S.
jurisdiction where an Eligible Participant is located or to meet the goals and
objectives of the Plan; establish one or more sub-plans for these purposes; and
establish administrative rules and procedures to facilitate the operation of the
Plan in such non-U.S. jurisdictions. For purposes of clarity, the terms and
conditions contained herein which are subject to variation in a non-U.S.
jurisdiction shall be reflected in a written addendum to the Plan for each
Employer in such non-U.S. jurisdiction.

3.4 Delegation of Authority. Except with respect to Named Executive Officers and
Insiders, the Committee may, at any time and from time to time, delegate to one
or more persons any or all of its authority and discretion under Section 3.2 and
3.3, to the full extent permitted by law and the rules of any exchange on which
Shares are traded.

3.5 Award Agreements. Each Award granted under the Plan shall be evidenced by a
written Agreement. Each Agreement shall be subject to and incorporate, by
reference or otherwise, the applicable terms and conditions of the Plan, and any
other terms and conditions, not inconsistent with the Plan, as may be imposed by
the Committee, including without limitation, provisions related to the
consequences of termination of employment. A copy of such document shall be
provided to the Participant, and the Committee may, but need not, require that
the Participant sign a copy of the Agreement.

3.6 Indemnification. In addition to such other rights of indemnification as they
may have as directors or as members of the Committee, the members of the
Committee shall be indemnified by the Company against reasonable expenses,
including attorney’s fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted thereunder, and against all amounts paid by them in settlement thereof,
provided such settlement is approved by independent legal counsel selected by
the Company, or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except as to matters as to which the Committee member has
been negligent or engaged in misconduct in the performance of his duties (all
amounts reimbursed hereunder referred to as the “Reimbursement Expenses”);
provided, that within 60 days after institution of any such action, suit or
proceeding, a Committee member shall in writing offer the Company the
opportunity, at its own expense, to handle and defend the same. The entitlement
to Reimbursement Expenses applies during the lifetime of the Committee member,
the Company shall pay each Reimbursement Expense no later than the end of the
calendar year following the calendar year in which the Committee member incurred
such Reimbursement Expense, the amount of Reimbursement Expenses available to a
Committee member in one tax year will not affect the amount of Reimbursement
Expenses available to the Committee member in any other tax year, and the
entitlement to Reimbursement Expenses is not subject to liquidation or exchange
for any other benefit.

ARTICLE 4 — SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3 and the
Awards available under the next sentence, the aggregate number of Shares which
are available for issuance pursuant to Awards under the Plan is fifty-two
million (52,000,000) Shares (the “General Award Pool”). In addition to the
General Award Pool, one hundred fifty thousand (150,000) Shares shall be
available for Stock Awards that are issued in lieu of cash, at a Director’s
election, in payment of a portion of the annual Directors’ fees pursuant to
Section 10.2 of the Plan (the “Directors’ Fee Pool”). Such Shares shall be made
available from Shares currently authorized but unissued or Shares currently held
(or subsequently acquired) by the Company as treasury shares, including Shares
purchased in the open market or in private transactions. Upon approval of this
Plan by the stockholders of the Company, no further grants may be made under the
Company’s 2002 Long-Term Incentive Compensation Plan, as amended (the “2002
Plan”), but Shares available under the 2002 Plan that have not been used for
awards under the 2002 Plan may be used for Awards hereunder, but only in the
form of Options, and such Shares shall not be charged against the Award Pools.

The following rules shall apply for purposes of determining the number of Shares
available for grant under the Plan:

(a) Each Option awarded (including Purchased Options described in Section 5.9)
shall be counted as one Share subject to an Award and deducted from the General
Award Pool.

(b) Each share of Restricted Stock or Restricted Stock Unit and each share of a
Stock Award, excluding Stock Awards issued from the Directors’ Fee Pool pursuant
to subsection (d) below, shall be counted as 2.8 Shares subject to an Award and
deducted from the General Award Pool. Notwithstanding the preceding sentence, to
the extent a Participant receives Restricted Stock in lieu of all or part of a
cash bonus, pursuant to Section 7.2(b), the deduction from the General Award
Pool shall be reduced by a percentage that equals the percentage of the Award’s
value at grant that is paid for by the Participant (but only to the extent the
receipt of Restricted Stock is at the Participant’s election).

(c) Each share of a Stock Award issued from the Directors’ Fee Pool shall count
as one Share and shall not be charged against the General Award Pool, provided
that if there are no longer Shares available under the Directors’ Fee Pool, such
awards may be counted under subsection (b) above and deducted from the General
Award Pool.

(d) Each Performance Share awarded that may be settled in Shares shall be
counted as 2.8 Shares subject to an Award and deducted from the General Award
Pool. Each Performance Unit awarded that may be settled in Shares shall be
counted as a number of Shares subject to an Award, with the number determined by
dividing the value of the Performance Unit at grant by the Fair Market Value of
a Share at Grant and then multiplying the result by 2.8. Performance Shares and
Units that may not be settled in Shares (or that may be settled in Shares but
are not) shall not result in a reduction in any Award Pool.

(e) Each Stock Appreciation Right that may be settled in Shares shall be counted
as one Share subject to an Award and deducted from the General Award Pool. Stock
Appreciation Rights that may not be settled in Shares (or that may be settled in
Shares but are not) shall not result in a reduction in any Award Pool. In
addition, if a Stock Appreciation Right is granted in connection with an Option
and the exercise of the Stock Appreciation Right results in the loss of the
Option right, the Shares that otherwise would have been issued upon the exercise
of such related Option shall not result in a reduction in any Award Pool.

(f) If, for any reason, any Shares awarded or subject to purchase under the Plan
(or the 2002 Plan or any prior plan of the Company or any predecessor or
affiliate (each a “Prior Plan”)) are not delivered or purchased, or are
reacquired by the Company, for reasons including, but not limited to, a
forfeiture of Restricted Stock or a Restricted Stock Unit or the termination,
expiration or cancellation of an Option, Stock Appreciation Right, Performance
Share or Performance Unit, such Shares (“Returned Shares”) shall again be
available for issuance pursuant to an Award under the Plan and shall be added to
the Pool under which they were originally granted, or if granted under a Prior
Plan, shall be added to the General Award Pool, provided that any addition to
the General Award Pool shall be adjusted by whatever factor or factors were
applied to determine the charge against the General Award Pool (or would apply
if such an award were newly made under this Plan in the case of an award granted
under a Prior Plan). If the Option Price, purchase price and/or withholding
obligation under an Award is satisfied by the Company retaining Shares or Shares
tendered by the Participant (either by actual delivery or attestation), only the
number of Shares issued net of the Shares so retained or tendered shall be
deemed delivered for purposes of determining reduction in the applicable Award
Pool, if the related Award was originally granted under this Plan. If the
related Award was originally granted under a Prior Plan, the Shares so retained
or tendered shall be added to the General Award Pool.

(g) In addition, the Company can replenish the number of Shares available under
the General Award Pool through repurchases of its existing Shares, but only to
the extent that the cost of the repurchases are offset by: (i) the cash proceeds
received by the Company upon the exercise or purchase of any Award granted under
the Plan or any award granted under a Prior Plan, and (ii) the tax savings
available to the Company in connection with such an Award or award becoming
taxable to a Participant (provided that the repurchase and the exercise or
taxability occurs after the Effective Date).

4.2 Individual Limits. Except to the extent the Committee determines that an
Award to a Named Executive Officer shall not comply with the performance-based
compensation provisions of Code section 162(m), the following rules shall apply
to Awards under the Plan:

(a) Options and SARs. The maximum number of Options and Stock Appreciation
Rights that, in the aggregate, may be granted pursuant to Awards in any one
fiscal year to any one Participant shall be five million (5,000,000).

(b) Restricted Stock, Restricted Stock Units and Performance Awards. The maximum
number of Shares of Restricted Stock and Restricted Stock Units that may be
granted pursuant to Awards in any one fiscal year to any one Participant shall
be five hundred thousand (500,000) Shares and Units. The maximum grant of
Performance Shares and Performance Units (valued as of the grant date) that may
be granted in any one fiscal year to any one Participant shall equal the value
of two million (2,000,000) Shares.

4.3 Adjustment of Shares. If any change in corporate capitalization, such as a
stock split, reverse stock split, or stock dividend; or any corporate
transaction such as a reorganization, reclassification, merger or consolidation
or separation, including a spin-off, of the Company or sale or other disposition
by the Company of all or a portion of its assets, any other change in the
Company’s corporate structure, or any distribution to stockholders (other than a
cash dividend) results in the outstanding Shares, or any securities exchanged
therefore or received in their place, being exchanged for a different number or
class of shares or other securities of the Company, or for shares of stock or
other securities of any other corporation (including unpaired shares replacing
paired Shares); or new, different or additional shares or other securities of
the Company or of any other corporation being received by the holders of
outstanding Shares; then equitable adjustments shall be made by the Committee,
as it determines are necessary and appropriate, in:

(a) the Award Pools of Shares that may be awarded as set forth in Section 4.1;

(b) the limitations on the aggregate number of Shares that may be awarded to any
one single Participant as set forth in Section 4.2;

(c) the number and class of Shares that may be subject to an Award, and which
have not been issued or transferred under an outstanding Award;

(d) the Option Price under outstanding Options and the number of Shares to be
transferred in settlement of outstanding Stock Appreciation Rights; and

(e) the terms, conditions or restrictions of any Award and Agreement, including
the price payable for the acquisition of Shares; provided, however, that all
such adjustments made in respect of each ISO shall be accomplished so that such
Option shall continue to be an incentive stock option within the meaning of Code
section 422.

ARTICLE 5 — STOCK OPTIONS

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Eligible Participants at any time and from time to time as
shall be determined by the Committee. The Committee shall have sole discretion
in determining the number of Shares subject to Options granted to each
Participant. The Committee may grant a Participant ISOs, NQSOs or a combination
thereof, and may vary such Awards among Participants; provided that only an
Employee may be granted ISOs. Notwithstanding anything in this Article 5 to the
contrary, Options awarded after December 31, 2004 may only be granted to
individuals who provide direct services on the date of grant of the Option to
the Company or another entity in a chain of entities in which the Company or
another such entity has a controlling interest (within the meaning of Treasury
Regulation § 1.409A-1(b)(5)(iii)(E)) in each entity in the chain.

5.2 Agreement. Each Option grant shall be evidenced by an Agreement that shall
specify the Option Price, the duration of the Option, the number of Shares to
which the Option pertains and such other provisions as the Committee shall
determine. The Option Agreement shall further specify whether the Award is
intended to be an ISO or an NQSO. Any portion of an Option that is not
designated as an ISO or otherwise fails or is not qualified as an ISO (even if
designated as an ISO) shall be an NQSO.

5.3 Option Price. The Option Price for each grant of an Option shall not be less
than one hundred percent (100%) of the Fair Market Value of a Share on the date
the Option is granted.

5.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no Option shall be
exercisable later than the eighth (8th) anniversary of its grant date.

5.5 Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, including conditions related to the employment
of or provision of services by the Participant with the Company or any Employer,
which need not be the same for each grant or for each Participant. The Committee
may provide in the Agreement for automatic accelerated vesting and other rights
upon the occurrence of a Change in Control of the Company or upon the occurrence
of other events as specified in the Agreement. Deferral of Option gains is not
permitted.

5.6 Payment. Options shall be exercised by the delivery of an oral, written or
electronic notice of exercise to the Company or its designated representative,
setting forth the number of Shares with respect to which the Option is to be
exercised and satisfying any requirements that the Committee may apply from time
to time. Full payment of the Option Price (less any amount previously received
by the Participant to acquire the Option) must be made on or prior to the
Payment Date, as defined below. The Option Price shall be payable to the
Company, either: (a) in cash, (b) cash equivalent approved by the Committee,
(c) if approved by the Committee, by tendering previously acquired Shares (or
delivering a certification or attestation of ownership of such Shares) having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that the tendered Shares must have been held by the Participant
for any period required by the Committee), or (d) by a combination of (a),
(b) and (c). The Committee also may allow cashless exercises as permitted under
Federal Reserve Board’s Regulation T, subject to applicable securities law
restrictions, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law. “Payment Date” shall mean
the date on which a sale transaction in connection with a cashless exercise
(whether or not payment is actually made pursuant to a cashless exercise) would
have settled in connection with the subject option exercise. No certificate
representing a Share shall be delivered until the full Option Price has been
paid.

5.7 Nontransferability of Options.

(a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.

(b) Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement consistent with securities and other applicable laws, rules and
regulations, no NQSO granted under this Article 5 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all NQSOs granted to a Participant under
this Article 5 shall be exercisable during his or her lifetime only by such
Participant.

5.8 Reload Options. Without in any way limiting the authority of the Committee
to grant Awards hereunder, the Committee shall have the authority to grant
additional Options (“Reload Options”) for a number of Shares equal to the number
of Shares surrendered by the Participant upon exercise of the original Option as
provided in this Section 5.8. Any such Reload Option shall be subject to such
other terms and conditions as the Committee may determine. Notwithstanding the
above, (i) the Committee shall have the right, in its sole discretion, to
withdraw a Reload Option to the extent that the grant thereof will result in any
adverse accounting consequences to the Company and (ii) no additional Reload
Options shall be granted upon the exercise of a Reload Option.

5.9 Purchased Options. Without in any way limiting the authority of the
Committee to grant Awards hereunder, the Committee shall have the authority to
grant Options to Participants in exchange for a stated purchase price for such
Option (which may be payable by the Participant directly or, at the election of
the Participant, may be offset from bonus or other amounts owed to the
Participant by the Company). Any amount paid by a Participant to acquire an
Option shall be considered a prepayment of the Exercise Price and shall reduce
the amount needed to satisfy payment of the Exercise Price upon exercise of the
Option.

5.10 Special Rules for ISOs. Notwithstanding the above, in no event shall any
Participant who owns (within the meaning of Code section 424(d)) stock of the
Company possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company be eligible to receive an ISO at an
Option Price less than one hundred ten percent (110%) of the Fair Market Value
of a share on the date the ISO is granted or be eligible to receive an ISO that
is exercisable later than the fifth (5th) anniversary date of its grant. No
Participant may be granted ISOs (under the Plan and all other incentive stock
option plans of the Employer) which are first exercisable in any calendar year
for Shares having an aggregate Fair Market Value (determined as of the date an
Option is granted) that exceeds One Hundred Thousand Dollars ($100,000). Solely
for purposes of determining the limit on ISOs that may be granted under the
Plan, the provisions of Section 4.1 that replenish or forego a charge against
the General Award Pool shall only be applied to the extent permitted by Code
section 422 and regulations promulgated thereunder.

ARTICLE 6 — STOCK APPRECIATION RIGHTS

6.1 Grant of SARs. A Stock Appreciation Right may be granted to an Eligible
Participant in connection with an Option granted under Article 5 of this Plan or
may be granted independently of any Option. A Stock Appreciation Right shall
entitle the holder, within the specified period, to exercise the SAR and receive
in exchange therefor a payment having an aggregate value equal to the amount by
which the Fair Market Value of a Share exceeds the exercise price, times the
number of Shares with respect to which the SAR is exercised. A SAR granted in
connection with an Option (a “Tandem SAR”) shall entitle the holder of the
related Option, within the period specified for the exercise of the Option, to
surrender the unexercised Option, or a portion thereof, and to receive in
exchange therefore a payment having an aggregate value equal to the amount by
which the Fair Market Value of a Share exceeds the Option price per Share, times
the number of Shares under the Option, or portion thereof, which is surrendered.
Notwithstanding anything in this Article 5 to the contrary, SARs awarded after
December 31, 2004 may only be granted to individuals who provide direct services
on the date of grant of the SAR to the Company or another entity in a chain of
entities in which the Company or another such entity has a controlling interest
(within the meaning of Treasury Regulation § 1.409A-1(b)(5)(iii)(E)) in each
entity in the chain.

6.2 Tandem SARs. Each Tandem SAR shall be subject to the same terms and
conditions as the related Option, including limitations on transferability, and
shall be exercisable only to the extent such Option is exercisable and shall
terminate or lapse and cease to be exercisable when the related Option
terminates or lapses. The grant of an SAR related to an Option must be
concurrent with the grant of the Option.

6.3 Payment. The Committee shall have sole discretion to determine in each
Agreement whether the payment with respect to the exercise of an SAR will be in
the form of all cash, all Shares, or any combination thereof. If payment is to
be made in Shares, the number of Shares shall be determined based on the Fair
Market Value of a Share on the date of exercise. If the Committee elects to make
full payment in Shares, no fractional Shares shall be issued and cash payments
shall be made in lieu of fractional shares.

6.4 Exercise of SARs. The exercise price for each grant of an SAR shall not be
less than one hundred percent (100%) of the Fair Market Value of a Share on the
date the SAR is granted. Upon exercise of an SAR, the number of Shares subject
to exercise under any related Option shall automatically be reduced by the
number of Shares represented by the Option or portion thereof which is
surrendered.

ARTICLE 7 — RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1 Grant of Restricted Stock/ Unit. Restricted Stock Awards and Restricted
Stock Unit Awards may be made to Eligible Participants as a reward for past
service or as an incentive for the performance of future services that will
contribute materially to the successful operation of the Employer. Awards of
Restricted Stock/ Units may be made either alone or in addition to or in tandem
with other Awards granted under the Plan and may be current grants of Restricted
Stock, deferred grants of Restricted Stock or Restricted Stock Units.

7.2 Restricted Stock/ Unit Agreement.

(a) In General. The Restricted Stock/ Unit Agreement shall set forth the terms
of the Award, as determined by the Committee, including, without limitation, the
purchase price, if any, to be paid for such Restricted Stock/ Unit, which may be
more than, equal to, or less than Fair Market Value of a Share and may be zero,
subject to such minimum consideration as may be required by applicable law; any
restrictions applicable to the Restricted Stock/ Unit such as continued service
or achievement of performance goals; the length of the Restriction Period and
whether any circumstances, such as death, Disability, or a Change in Control,
will shorten or terminate the Restriction Period; and rights of the Participant
during the Restriction Period to vote and receive dividends in the case of
Restricted Stock, or to receive dividend equivalents in the case of Restricted
Stock Units that accrue dividend equivalents. Subject to subsection (b) below
and to shortening the length of the Restriction Period upon the occurrence of
certain circumstances, such as death, Disability, or a Change in Control, or
upon the achievement of performance goals, all grants of Restricted Stock/Units
shall have a Restriction Period of at least three (3) years.

(b) Awards in Lieu of Cash Bonus. The minimum Restriction Period of subsection
(a) shall not apply to Restricted Stock/ Unit Awards issued in lieu of all or
part of a cash bonus payment otherwise payable to the Participant, whether or
not such Award is mandatory or at the election of the Participant. Restricted
Stock/ Unit Awards issued in lieu of cash bonus amounts shall be subject to a
restriction period of not more than two (2) years, with rights to fifty percent
(50%) of the Award after one (1) year, and the Award value shall equal not more
than one hundred thirty-three and one-third percent (133 1/3%) of the amount of
the Participant’s cash bonus that is replaced.

(c) Execution of Agreements. Notwithstanding Section 3.5 of the Plan, a
Restricted Stock/ Unit Award must be accepted within a period of sixty
(60) days, or such other period as the Committee may specify, by executing a
Restricted Stock/ Unit Agreement and paying whatever price, if any, is required.
The prospective recipient of a Restricted Stock/ Unit Award shall not have any
rights with respect to such Award, unless and until such recipient has executed
a Restricted Stock/ Unit Agreement and has delivered a fully executed copy
thereof to the Committee, and has otherwise complied with the applicable terms
and conditions of such Award.

7.3 Nontransferability. Except as otherwise provided in this Article 7, no
shares of Restricted Stock or Restricted Stock Units received by a Participant
shall be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of during the Restriction Period or, in the case of Restricted Stock
Units, either during or after the Restriction Period (other than by will or by
the laws of descent and distribution).

7.4 Certificates. Upon an Award of Restricted Stock to a Participant, Shares of
Restricted Stock shall be registered in the Participant’s name. Certificates, if
issued, may either be held in custody by the Company until the Restriction
Period expires or until restrictions thereon otherwise lapse and/or be issued to
the Participant and registered in the name of the Participant, bearing an
appropriate restrictive legend and remaining subject to appropriate
stop-transfer orders. If required by the Committee, the Participant shall
deliver to the Company one or more stock powers endorsed in blank relating to
the Restricted Stock. If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
unrestricted certificates for such shares shall be delivered to the Participant;
provided, however, that the Committee may cause such legend or legends to be
placed on any such certificates as it may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission and
any applicable federal or state law.

7.5 Dividends and Other Distributions. Except as provided in this Article 7 or
in the Award Agreement, a Participant receiving a Restricted Stock Award shall
have, with respect to such Restricted Stock Award, all of the rights of a
stockholder of the Company, including the right to vote the Shares to the
extent, if any, such Shares possess voting rights and the right to receive any
dividends; provided, however, the Committee may require that any dividends on
such Shares of Restricted Stock shall be automatically deferred and reinvested
in additional Restricted Stock subject to the same restrictions as the
underlying Award, or may require that dividends and other distributions on
Restricted Stock shall be paid to the Company for the account of the Participant
and held pending and subject to the vesting of the applicable Shares; provided,
however, that to the extent that any dividends are deferred, reinvested or
otherwise not paid when such dividends would otherwise normally be paid, (i) all
terms and conditions for such delayed payment shall be included in the Award
Agreement, (ii) all terms and conditions must comply with, or be exempt from,
Code section 409A, and (iii) such delay or deferral of the dividends shall only
be allowed to the extent it complies with the requirements of Code section 409A.
The Committee shall determine whether interest shall be paid on such amounts,
the rate of any such interest, and the other terms applicable to such amounts
(again, provided that all such terms shall, to the extent required, comply with
Code section 409A). A Participant receiving a Restricted Stock Unit Award shall
not possess voting rights and shall accrue dividend equivalents on such Units to
the extent provided in the Agreement relating to the Award. The Committee may
require that such dividend equivalents shall be subject to the same restrictions
on vesting and payment as the underlying Award. In addition, with respect to
Named Executive Officers, the Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to Restricted
Stock such that the dividends and/or Restricted Stock maintain eligibility for
the performance-based compensation exception under Code section 162(m).

7.6 Short-Term Deferral. To the extent an Award described in this Section is a
409A Award and is subject to a substantial risk of forfeiture within the meaning
of Code section 409A (or will be granted upon the satisfaction of a condition
that constitutes such a substantial risk of forfeiture), any compensation due
under the Award (or pursuant to a commitment to grant an Award) shall be
provided in full not later than the 60th day following the date there is no
longer such a substantial risk of forfeiture with respect to the Award, unless
the Committee shall clearly and expressly provide otherwise with respect to the
Award.

ARTICLE 8 — PERFORMANCE SHARES AND UNITS

8.1 Grant of Performance Shares/ Units. Performance Shares, Performance Units or
both may be granted to Participants in such amounts and upon such terms, and at
any time and from time to time, as shall be determined by the Committee.

8.2 Value of Performance Shares/ Units. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Shares, Performance Units or both that
will be paid out to the Participant. For purposes of this Article 8, the time
period during which the performance goals must be met shall be called a
“Performance Period.”

8.3 Earning of Performance Shares/ Units. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Shares/ Units shall be entitled to receive a payout of the number and value of
Performance Shares/ Units earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

8.4 Form and Timing of Payment of Performance Shares/ Units. Subject to the
terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Shares/ Units in the form of cash or in Shares (or in a combination
thereof) which has an aggregate Fair Market Value equal to the value of the
earned Performance Shares/ Units at the close of the applicable Performance
Period. Such Shares may be granted subject to any restrictions deemed
appropriate by the Committee. The determination of the Committee with respect to
the form and timing of payout of such Awards shall be set forth in the Award
Agreement pertaining to the grant of the Award. Notwithstanding the foregoing,
to the extent an Award described in this Section is a 409A Award and is subject
to a substantial risk of forfeiture within the meaning of Code section 409A (or
will be granted upon the satisfaction of a condition that constitutes such a
substantial risk of forfeiture), any compensation due under the Award (or
pursuant to a commitment to grant an Award) shall be provided in full not later
than the 60th day following the date there is no longer such a substantial risk
of forfeiture with respect to the Award, unless the Committee shall clearly and
expressly provide otherwise with respect to the Award.

Except as otherwise provided in the Participant’s Award Agreement, a Participant
shall be entitled to receive any dividends declared with respect to Shares
earned in connection with earned grants of Performance Shares/ Units, that are
being settled in Shares and that have not yet been distributed to the
Participant (such dividends may be subject to the same accrual, forfeiture, and
payout restrictions as apply to dividends earned with respect to Restricted
Stock Units, as set forth in Section 7.5 herein). In addition, unless otherwise
provided in the Participant’s Award Agreement, a Participant shall be entitled
to exercise full voting rights with respect to such Shares.

8.5 Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement, Performance Shares/ Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.

ARTICLE 9 — PERFORMANCE MEASURES

Until the Committee proposes for stockholder vote and stockholders approve a
change in the general performance measures set forth in this Article 9, the
attainment of which may determine the degree of payout and/or vesting with
respect to Named Executive Officers’ Awards that are intended to qualify under
the performance-based compensation provisions of Code section 162(m), the
performance measure(s) to be used for purposes of such Awards shall be chosen
from among the following: earnings, earnings per share, consolidated pre-tax
earnings, net earnings, operating income, EBIT (earnings before interest and
taxes), EBITDA (earnings before interest, taxes, depreciation and amortization),
gross margin, revenues, revenue growth, market value added, economic value
added, return on equity, return on investment, return on assets, return on net
assets, return on capital employed, total stockholder return, profit, economic
profit, capitalized economic profit, after-tax profit, pre-tax profit, cash flow
measures, cash flow return, sales, sales volume, inventory turnover ratio, stock
price, cost, and/or unit cost. The Committee can establish other performance
measures for Performance Awards granted to Eligible Participants that are not
Named Executive Officers.

The Committee shall be authorized to make adjustments in performance-based
criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles. In the case
of Awards to Named Executive Officers that are intended to qualify under the
performance-based compensation provisions of Code section 162(m), such
adjustments shall be made in accordance with guidelines established by the
Committee at the time the performance-based Award is granted (or within such
period thereafter as may be permissible under Code section 162(m)). The
Committee shall also have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that Awards which are designed to qualify for the performance-based
compensation exception from the deductibility limitations of Code section
162(m), and which are held by Named Executive Officers, may not be adjusted
upward (the Committee shall retain the discretion to adjust such Awards
downward).

If applicable tax and/or securities laws change to permit Committee discretion
to alter the governing performance measures without obtaining stockholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining stockholder approval. In addition, in the event that
the Committee determines that it is advisable to grant Awards which shall not
qualify for the performance-based compensation exception from the deductibility
limitations of Code section 162(m), the Committee may make such grants without
satisfying the requirements of Code section 162(m).

ARTICLE 10 — AWARDS TO DIRECTORS

10.1 Director Awards. On each date that the Company makes its regular, annual
grant of Awards to employees (the “Annual Grant Date”), each Director shall be
granted a Stock Award or NQSO in an amount determined by the Committee;
provided, however, that each individual who is first elected to serve as a
Director on a date after an Annual Grant Date and prior to the next Annual Grant
Date (“Prorated Grant Date”) shall be granted a prorated Stock Award and/or
NQSO, as follows: if the Prorated Grant Date is less than 3 months after the
Annual Grant Date, 100% of the Awards granted to Directors on the Annual Grant
Date; if the Prorated Grant Date is at least 3 months but less than 6 months
after the Annual Grant Date, 75% of the Awards granted to Directors on the
Annual Grant Date; if the Prorated Grant Date is at least 6 months but less than
9 months after the Annual Grant Date, 50% of the Awards granted to Directors on
the Annual Grant Date; if the Prorated Grant Date is at least 9 months but less
than 12 months after the Annual Grant Date, 25% of the Awards granted to
Directors on the Annual Grant Date.

Each Option granted under this Article 10 shall be fully exercisable on and
after its date of grant, shall expire eight (8) years after its date of grant
(notwithstanding termination of service as a Director for any reason prior to
such eight-year anniversary date) and may be exercised in whole or in part in
accordance with Sections 5.5 and 5.6. If a Director dies while an Option is
outstanding, such Option may be exercised by the Director’s beneficiary until
and including the expiration date of the term of such Option.

10.2 Stock Awards. In place of cash compensation, on the last day of March,
June, September and December of each calendar year, each Director shall be
awarded, on a current basis or at the prior election of the Director on a
deferred basis, a number of Shares (rounded to the nearest whole Share) equal to
one-quarter of $80,000 divided by the Fair Market Value of a Share on the
immediately preceding December 31; provided that such $80,000 shall be reduced,
but not below $40,000, to the extent a Director elects (prior to such
immediately preceding December 31, or with respect to any person who became a
Director subsequent to such date, within 30 days of becoming a Director) to
receive cash in lieu of Shares under this Section 10.2 (a “Cash Election”). The
Shares awarded pursuant to this Section 10.2 shall not be Restricted Stock. On
or before each December 31 (or in the case of a person who first becomes a
Director subsequent to December 31, within 30 days of becoming a Director), a
Director may, by written notice to the Company, elect to defer the Company
transfer to the Director (a “Deferral Election”) of any or all of the Shares to
be granted to the Director under this Section 10.2 (or cash to the extent of his
or her Cash Election) which would otherwise be earned for service performed
thereafter by him or her. Such election shall be made on a form prescribed by
the Company for such deferrals and shall comply with the requirements of Code
section 409A.

ARTICLE 11 — BENEFICIARY DESIGNATION

To the extent permitted by the Committee, each Participant under the Plan may,
from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in case of his or her death before he or she receives any or all of such
benefit. Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

ARTICLE 12 — DEFERRALS

The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR that is
not a 409A Award, the lapse or waiver of restrictions with respect to Restricted
Stock, or the satisfaction of any requirements or goals with respect to
Performance Shares. If any such deferral election is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
deferrals, and the Committee may provide for such arrangements, including
conversion to another form of Award that is available under the Plan and has
equivalent value, as it deems necessary in order to permit the deferral of taxes
in connection with such deferral by the Participant. Any deferrals required or
permitted by the Committee of Awards shall be made in compliance with Code
section 409A.

ARTICLE 13 — WITHHOLDING

13.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.

13.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising as a result of Awards granted hereunder, unless
other arrangements are made with the consent of the Committee, Participants
shall satisfy the withholding requirement by having the Company withhold Shares
having a Fair Market Value on the date the tax is to be determined equal to not
more than the minimum amount of tax required to be withheld with respect to the
transaction. All such elections shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

ARTICLE 14 — AMENDMENT AND TERMINATION

14.1 Amendment of Plan. The Committee may at any time terminate or from time to
time amend the Plan in whole or in part, but no such action shall adversely
affect any rights or obligations with respect to any Awards previously granted
under the Plan, unless the affected Participants consent in writing. The Company
will obtain the approval of the stockholders before amending the Plan to the
extent required by Code section 162(m) or 422 and/or the rules of the exchange
upon which the Shares are traded or other applicable law.

14.2 Amendment of Award Agreement. The Committee may, at any time, amend
outstanding Agreements in a manner not inconsistent with the terms of the Plan;
provided, however, except as provided in Section 14.4, if such amendment is
adverse to the Participant, as determined by the Committee, the amendment shall
not be effective unless and until the Participant consents, in writing, to such
amendment. To the extent not inconsistent with the terms of the Plan, the
Committee may, at any time, amend an outstanding Agreement in a manner that is
not unfavorable to the Participant without the consent of such Participant.
Notwithstanding the above provision, the Committee shall not have the authority
to decrease the Option Price of any outstanding Option or the exercise price for
any SAR, except in accordance with Section 4.3 or unless such an amendment is
approved by the stockholders of the Company. Notwithstanding anything else in
this Section 14.2, (i) no amendment of an Award Agreement shall cause an award
to be subject to Code section 409A, unless the Award Agreement, as amended,
complies with the requirements of Code section 409A, and (ii) no amendment of an
Award Agreement that is subject to Code section 409A shall cause such an Award
Agreement (or the underlying Award) to violate Code section 409A.

14.3 Termination of Plan. No Awards shall be granted under the Plan after May 7,
2014, but Awards theretofore granted may extend beyond that date.

14.4 Cancellation of Awards. The Committee may provide in the Award Agreement
that if a Participant engages in any “Detrimental Activity” (as defined below),
the Committee may, notwithstanding any other provision in this Plan to the
contrary, cancel, rescind, suspend, withhold or otherwise restrict or limit any
unexpired, unexercised, unpaid or deferred Award as of the first date the
Participant engages in the Detrimental Activity, unless sooner terminated by
operation of another term of this Plan or any other agreement. Without limiting
the generality of the foregoing, the Agreement may also provide that if the
Participant exercises an Option or SAR, receives a Performance Share or
Performance Unit payout, receives or vests in Shares under an Award or vests in
or receives a payout under a Restricted Stock Unit at any time during the period
beginning six months prior to the date the Participant first engages in
Detrimental Activity and ending six months after the date the Participant ceases
to engage in any Detrimental Activity, the Participant shall be required to pay
to the Company the excess of the then fair market value of the Shares subject to
the Award over the total price paid by the Participant for such Shares.

For purposes of this Section, “Detrimental Activity” means any of the following,
as determined by the Committee in good faith: (i) the violation of any agreement
between the Company and the Participant relating to the disclosure of
confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensees, licensors or contractors, or the performance of
competitive services; (ii) conduct that constitutes Cause (as defined in
Section 2.5 above), whether or not the Participant’s employment is terminated
for Cause; (iii) making, or causing or attempting to cause any other person to
make, any statement, either written or oral, or conveying any information about
the Company which is disparaging or which in any way reflects negatively upon
the Company; (iv) improperly disclosing or otherwise misusing any confidential
information regarding the Company; or (v) the refusal or failure of a
Participant to provide, upon the request of the Company, a certification, in a
form satisfactory to the Company, that he or she is in full compliance with the
terms and conditions of the Plan; provided, that the Committee may provide in
the Agreement that only certain of the restrictions provided above apply for
purposes of the Award Agreement.

14.5 Assumption or Cancellation of Awards. In the event of a proposed sale of
all or substantially all of the assets or stock of the Company, the merger of
the Company with or into another corporation such that stockholders of the
Company immediately prior to the merger exchange their shares of stock in the
Company for cash and/or shares of another entity or any other corporate
transaction to which the Committee deems this provision applicable, each Award
shall be assumed or an equivalent Award shall be substituted by the successor
corporation or a parent or subsidiary of such successor corporation (and
adjusted as appropriate), unless such successor corporation does not agree to
assume the Award or to substitute an equivalent award, in which case the
Committee may, in lieu of such assumption or substitution, provide for the
Participant to have the right to exercise the Option or other Award as to all
Shares, including Shares as to which the Option or other Award would not
otherwise be exercisable (or with respect to Restricted Stock or Restricted
Stock Units, provide that all restrictions shall lapse). If the Committee makes
an Option or other Award fully exercisable in lieu of assumption or substitution
in the event of a merger or sale of assets or stock or other corporate
transaction, the Committee shall notify the Participant that, subject to
rescission if the merger, sale of assets or stock or other corporate transaction
is not successfully completed within a certain period, the Option or other Award
shall be fully exercisable for a period of fifteen (15) days from the date of
such notice (or such other period as provided by the Committee), and, to the
extent not exercised, the Option or other Award will terminate upon the
expiration of such period. Any actions taken under this Section 14.5 shall be
valid with respect to a 409A Award only to the extent that such action complies
with Code section 409A.

ARTICLE 15 — MISCELLANEOUS PROVISIONS

15.1 Restrictions on Shares. All certificates for Shares delivered under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed and any applicable federal or state laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. In making such determination,
the Committee may rely upon an opinion of counsel for the Company.

Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Shares under the Plan or make any other distribution of
the benefits under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.

15.2 Rights of a Stockholder. Except as otherwise provided in Article 7 of the
Plan and in the Restricted Stock Agreement, each Participant who receives an
Award of Restricted Stock shall have all of the rights of a stockholder with
respect to such Shares, including the right to vote the Shares to the extent, if
any, such Shares possess voting rights and receive dividends and other
distributions. Except as provided otherwise in the Plan or in an Agreement, no
Participant awarded an Option, Stock Appreciation Right, Stock Award, Restricted
Stock Unit or Performance Share shall have any right as a stockholder with
respect to any Shares covered by such Award prior to the date of issuance to him
or her of a certificate or certificates for such Shares.

15.3 No Implied Rights. Nothing in the Plan or any Award granted under the Plan
shall confer upon any Participant any right to continue in the service of the
Employer, or to serve as a Director thereof, or interfere in any way with the
right of the Employer to terminate his or her employment or other service
relationship at any time. Unless agreed by the Board, no Award granted under the
Plan shall be deemed salary or compensation for the purpose of computing
benefits under any employee benefit plan, severance program, or other
arrangement of the Employer for the benefit of its employees. No Participant
shall have any claim to an Award until it is actually granted under the Plan. To
the extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall, except as otherwise provided by the Committee,
be no greater than the right of an unsecured general creditor of the Company.

15.4 Compliance with Laws. At all times when the Committee determines that
compliance with Code section 162(m) is required or desirable, all Awards granted
under this Plan to Named Executive Officers shall comply with the requirements
of Code section 162(m). In addition, in the event that changes are made to Code
section 162(m) to permit greater flexibility with respect to any Awards under
the Plan, the Committee may, subject to the requirements of Article 14, make any
adjustments it deems appropriate. The Plan and the grant of Awards shall be
subject to all applicable federal and state laws, rules, and regulations and to
such approvals by any United States government or regulatory agency as may be
required. Any provision herein relating to compliance with Rule 16b-3 under the
Act shall not be applicable with respect to participation in the Plan by
Participants who are not Insiders.

15.5 Compliance with Code Section 409A. At all times, this Plan shall be
interpreted and operated (i) with respect to 409A Awards in accordance with the
requirements of Code section 409A, unless an exemption from Code section 409A is
available and applicable, (ii) to maintain the exemptions from Code section 409A
of Options, SARs and Restricted Stock and any Awards designed to meet the
short-term deferral exception under Code section 409A and (iii) to preserve the
status of deferrals of compensation that were earned and vested prior to
January 1, 2005 as exempt from Code section 409A, i.e., to preserve the
grandfathered status of such deferrals. To the extent there is a conflict
between the provisions of the Plan relating to compliance with Code section 409A
and the provisions of any Award Agreement issued under the Plan, the provisions
of the Plan control. Moreover, any discretionary authority that the Committee
may have pursuant to the Plan shall not be applicable to a 409A Award to the
extent such discretionary authority would conflict with Code section 409A. In
addition, to the extent required to avoid a violation of the applicable rules
under Code section 409A by reason of Code section 409A(a)(2)(B)(i), any payment
under an Award shall be delayed until the earliest date of payment that will
result in compliance with the rules of Code section 409A(a)(2)(B)(i) (regarding
the required six-month delay for distributions to specified employees that are
related to a separation from service). To the extent that a 409A Award provides
for payment upon the recipient’s termination of employment as an employee or
cessation of service as a Director, the 409A Award shall be deemed to require
payment upon the individual’s “separation from service” within the meaning of
Code section 409A. In the event that an Award shall be deemed not to comply with
Code section 409A, then neither the Company, the Board of Directors, the
Committee nor its or their designees or agents, nor any of their affiliates,
assigns or successors (each a “protected party”) shall be liable to any Award
recipient or other person for actions, inactions, decisions, indecisions or any
other role in relation to the Plan by a protected party if made or undertaken in
good faith or in reliance on the advice of counsel (who may be counsel for the
Company), or made or undertaken by someone other than a protected party.

15.6 Deferrals for Code Section 162(m). The Committee, in its discretion, may
defer the payment of an Award, if such payment would cause the annual
remuneration of a Participant, who is subject to the requirements of Code
section 162(m), to be nondeductible because it exceeds $1,000,000 (or such other
amount allowed under Code section 162(m) as a deduction). Any such deferral
shall be clearly and expressly provided for by the Committee and, in the case of
409A Awards, shall be subject to the limitations set forth in the next sentence.
Any such deferral (i) shall be until the earlier of (A) the Participant’s
separation from service (within the meaning of Code section 409A and subject to
the last sentence of Section 15.5 above in the case of a specified employee), or
(B) the next succeeding year (or years) in which the deduction of the payment
will not be barred by application of Code section 162(m), (ii) is conditioned on
all payments to similarly situated Award Recipients being treated in a
reasonably consistent manner, (iii) is conditioned on all payment to the Award
recipient that could also be deferred on the basis of nondeductibility under
Code section 162(m) being similarly delayed, and (iv) shall not be applied to
payments under Options and SARs.

15.7 Successors. The terms of the Plan shall be binding upon the Company, and
its successors and assigns.

15.8 Tax Elections. Each Participant agrees to give the Committee prompt written
notice of any election made by such Participant under Code section 83(b) or any
similar provision thereof. Notwithstanding the preceding sentence, the Committee
may condition any award on the Participant’s not making an election under Code
section 83(b).

15.9 Legal Construction.

(a) Severability. If any provision of this Plan or an Agreement is or becomes or
is deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Agreement under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Agreement, it shall be stricken and the remainder of the Plan or the
Agreement shall remain in full force and effect.

(b) Gender and Number. Where the context admits, words in any gender shall
include the other gender, words in the singular shall include the plural and
words in the plural shall include the singular.

(c) Governing Law. To the extent not preempted by federal law, the Plan and all
Agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Maryland.

      IN WITNESS WHEREOF, this Plan is executed this 31st day of December, 2008.

ATTEST:
  STARWOOD HOTELS &
RESORTS WORLDWIDE, INC.
By:
 
   

Authorized Officer

Secretary

3